DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate an integral dilator means (paragraph 0023), a distal end (paragraph 0024) and a second end (paragraph 0025).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because it recites the plug in 2nd & 3rd wherein clauses.  Applicant might have intended to recite the plug ejector.  Appropriate correction is required.
the body in line 2.  Applicant might have intended to recite the elongate body.  Appropriate correction is required.
Claim 2 is objected to because it recites the plug in line 1.  Applicant might have intended to recite the plug ejector.  Appropriate correction is required.
Claim 2 is objected to because it recites the plug in line 1.  Applicant might have intended to recite the plug ejector.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure of a locking means includes a protrusion and an indentation on the first arm of the slider (see paragraph 0010 & 0031) in applicant's originally-filed specification.  The corresponding structure of a means for dilating a lacrimal punctum is the tip 135 (see paragraph 0036) in applicant's originally-filed specification.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 reciting the plug abuts a first end of the rod, such recitation (with emphasis added) deems confusing because such recitation appears to suggest that the plug and the rod are distinct structures from each other and element (b) recites a rod is a part of the plug ejector.  Applicant is invited to provide clarification.
Regarding independent claim 1 reciting an opening in the inserter end in 1st wherein clause, such recitation (with emphasis added) deems indefinite because an opening has not distinguished from an opening recited in line 3.  Did applicant intend to recite the opening in the inserter end instead?  Applicant is invited to provide clarification.  For purposes of examination, the Examiner takes the position as if it were reciting the opening in the inserter end.
Regarding claim 9 reciting a removable cap fitted to cover plug mounted at the inserter end of the body, such recitation (with emphasis added) deems indefinite as such recitations appears to be grammatical error.  Did applicant intend to recite a removable cap fitted to cover the plug ejector and mounted at the inserter end of the elongated body?  Applicant is invited to provide clarification.  
Dependent claims 2-12 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (U.S. Patent Application Publication No. US 2013/0023837 A1).
	Regarding independent claim 1, Figures 1-10 discloses applicant’s claimed intracanalicular plug inserter device (11), comprising: 
(a) an elongate body (17) having a longitudinal axis (6), the body (17) having: 
an inserter end (23), the inserter end (23) having an opening (lumen 34) therein; and 
a distal end (see interpretation in illustration), the distal end (see interpretation in illustration) longitudinally opposing the inserter end (23); and 
[AltContent: textbox (a distal end)]







(b) a plug ejector (12), wherein the plug injector (12) comprises: 
a slider (14); and 

wherein the plug ejector (12) is configured to be moveable between a first position (see interpretation in illustration) adjacent an opening (lumen 34) in the inserter end (23) and a second position (27b, plane) that is further from the opening (lumen 34), 
wherein the plug (12) is mounted within the body (17), and 
wherein the plug (12) abuts a first end of the rod adjacent the opening (lumen 34) in the inserter end (23).
[AltContent: textbox (1st position adjacent opening 34 in inserter end 23)]












Regarding claim 2, Becker reference, presented above, discloses applicant’s claimed intracanalicular plug inserter device (11) comprising all features as recited in these claims, st position toward and beyond inserter end 23) the plug (12) from the opening (lumen 34) in the inserter end (23) when the first end (proximal end of opening 9, see Figure 2) of the slider (14) is moved toward the inserter end (23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Patent Application Publication No. US 2013/0023837 A1) in view of Mendius (U.S. Patent Application Publication No. US 2004/0068286 A1).
Regarding claim 9, Becker reference, presented above, discloses applicant’s claimed intracanalicular plug inserter device (11) comprising all features as recited in these claims.
Becker does not disclose a removable cap fitted to cover plug mounted at the inserter end of the body.
However, Figure 2 in Mendius illustrates an analogous removable cap (46) fitted to cover plug (30) mounted at the inserter end of the body (paragraph 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Becker’s inserter device to include a removable cap fitted over and cover the plug (30), taught by Mendium, as having the removable cap provides a protective barrier in order to maintain sterility on the plug.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Patent Application Publication No. US 2013/0023837 A1) in view of Mendius (U.S. Patent Application Publication No. US 2004/0068286 A1) and further in view of Butuner (U.S. Patent Application Publication No. US 2009/0318549 A1).
Regarding claim 12, Becker reference, presented above, discloses applicant’s claimed intracanalicular plug inserter device (11) comprising all features as recited in these claims.
Becker does not disclose the intracanalicular plug inserter device (11) provided a kit comprising a tray.
However, paragraph 0052 Mendius describes packaging which is interpreted to correspond to claimed limitation kit and that the kit comprising a cardboard which is interpreted to correspond to claimed limitation a tray containing analogous insertion instrument.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to fabricate Becker’s intracanalicular plug inserter device (11) packaged in a kit comprising a cardboard containing the intracanalicular plug inserter device (11), taught by Mendius, as such cardboard provides organization during shipping.
The combination of Becker/Mendius, presented above, does not disclose instruction for using the device.
However, paragraph 0020 in Butuner teaches a kit containing a punctum delivery system, also containing instructions for use thereof.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to include instructions, taught by Butuner, in Becker/Mendius kit, as instructions would provide proper guidance on how to use the device.

Allowable Subject Matter
Claims 3-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CAMTU T NGUYEN/Examiner, Art Unit 3786